By the Court.
The defenthnt is indicted for shooting at a man, with intent to murder him: and we are applied to, to bail him.
By the act of 1805, ch. 50, sect. 24, and assault by wilfully shooting at, with intent to commit murder, is made a high misdemeanor.
By that of 1806, ch. 29, sect. 1, shooting any person, with intent to commit the crime of murder, is made a capital offence. In the French part, however, of this act, shooting at, is made capital; when done with a murderous intent-quj tireront avec un arme a feu sur quelque personne.
Since the year 1806, inclusively, the acts of the legislature are passed in both languages, and an original in each, receives the signatures of the speaker of the house of representatives, the president of the council, and the approbation of the governor. So that they are both the text: and the practice of the Court has been, to construe them, one by the other. Neither of them is a translation of the other.
*178BUT we cannot consider the two acts otherwise than as parts of a whole, and not as distinct expressions of the will of the legislature-as two acts.
If we were; the French part of th~ act of 1806 would take the offence of shooting at, with the intention of committing murder, from the class of misdemeanors, and place it into that of capital of-fences.
Construing it, however, with the English part, the French is controlled by it, and the shoot ing remains in the class of misdemeanors, when the party aimed at is missed. We do not allow the French to control 1he English, because the mode of construction most favourable to the defendant must prevail.
Bail admitted.